F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             OCT 2 2003
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                 Clerk

 LOUIE M. ACEVEDO,

                  Plaintiff-Appellant,                      No. 03-4140
           v.                                             District of Utah
 R.J. REYNOLDS TOBACCO CO.,                         (D.C. No. 2:02-CV-465 TC)

                  Defendant-Appellee.


                                ORDER AND JUDGMENT          *




Before TACHA , Chief Judge, McKAY and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       Louie M. Acevedo, a prisoner in the custody of the State of Utah, filed this

civil rights complaint against R.J. Reynolds Tobacco Co., pursuant to 42 U.S.C. §

1983. According to his complaint, he started smoking at the age of 11, and


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
recently, at the age of 47, suffered severe health problems relating to his

continued and heavy tobacco use.

       The district court dismissed his suit on the ground that R.J. Reynolds is a

private entity, not liable under § 1983 in the absence of proof that the company

acted under color of state law. In his handwritten brief in this Court, where he

appears pro se, Mr. Acevedo offers no argument in response to the district court’s

reasoning, in the apparent misapprehension that his suit was dismissed for failure

to pay filing fees.

       Seeing no error in the district court’s analysis, we AFFIRM the judgment of

the district court.



                                                Entered for the Court



                                                Michael W. McConnell
                                                Circuit Judge




                                          -2-